DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/11/22 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
The amendment filed 12/8/21 has been accepted and entered.  Accordingly, claims 1, 3, 7, 9-10, 13, 15, 19, and 21 have been amended.
Claims 2, 8, 14, and 20 have been canceled. 
Claims 1, 3-7, 9-13, 15-19, and 21-24 are pending in this application. 
In view of the amendment filed 12/8/21, the previous objections to abstract and claim 10 have been withdrawn.  

Response to Arguments
Applicant's arguments filed 12/8/21 have been fully considered but they are not persuasive. More specifically, Applicant argues that the combined teachings of Nimbalker et al., Li et al., and Nakamura et al. do not teach “wherein the downlink maximum modulation order corresponds to 8 in case that bandwidth part (BWP) configuration in higher layer signaling indicates that a modulation and coding scheme (MCS) table associated with a physical downlink shared channel (PDSCH) supports 256QAM for at least one BWP of a serving cell” because Nimbalker simply discloses that a maximum modulation order is necessary for calculating TBSLBRM and that Nakamura discloses that an MCS table can be configured that supports different maximum different orders for BWPs (page 14).  Examiner respectfully disagrees with the Applicant. 
Nimbalker et al. teaches that a maximum modulation order configured for the UE can be 8 if 256-QAM is enabled (par [0122]).  That is, not only Nimbalker et al. teaches that a maximum modulation order is necessary for calculating TBSLBRM as Applicant noted, but also teaches that the relationship between maximum modulation order of 8 and 256 QAM.  Although teaching the relationship of maximum modulation order and QAM, NImbalker et al. does not explicitly teach a MCS table associated with a PDSCH supporting 256QAM.  Nakamura et al. teaches just that. 
Nakamura et al. teaches that a controller of the base station uses an MCS table among a first MCS table, a second MCS table, and a third MCS table to determine a modulation order to be used in a PDSCH (par [0013]).  Further, Nakamura et al. teaches that a second MCS table (256 QAM MCS table) includes QPSK, 16QAM, 64QAM, and 256QAM (par [0046][0112]; FIG. 8), and that the MCS table associated with a PDSCH for the BWP is configured through RRC (par [0047][0112]; FIG. 10).   Therefore, the combined teachings of Nimbalker et al. and Nakamura et al. teach “wherein the downlink maximum modulation order corresponds to 8 in case that bandwidth part (BWP) configuration in higher layer signaling indicates that a modulation and coding scheme (MCS) table associated with a physical downlink shared channel (PDSCH) supports 256QAM for at least one BWP of a serving cell” recited in claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1, 3-7, 9-13, 15-19, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over NImbalker et al. (U.S. Patent Application Publication No. 2019/0141647), Li et al. (U.S. Patent Application Publication No. 2020/0304235), and further in view of Nakamura et al. (U.S. Patent Application Publication No. 2021/0234628).

Regarding Claim 1, Nimbalker et al. teaches A method performed by a base station in a communication system (Nimbalker et al. teaches a method of communications (par [0087]; FIG. 9)), the method comprising: identifying that a downlink limited buffer rate matching (LBRM) is applied (Nimbalker et al. teaches that a gNB encodes a downlink packet accordance with LBRM (par [0097]; FIG. 9), indicating that gNB determines LBRM is applied); encoding information bits to be transmitted to a terminal using a low-density parity-check code (LDPC) (Nimbalker et al. teaches that the gNB encodes a downlink packet accordance with LBRM (par [0097]; FIG. 9); LBRM is supported for LDPC in NR (par [0103]); gNB encodes the packet using a coding scheme (par [0140])); identifying a length of a circular buffer Ncb based on a transport block size (TBS) for the downlink LBRM (Nimbalker et al. teaches that a circular buffer value is determined based on transport block size (par [0126]); LBRM can be handled by limiting the circular buffer size corresponding to code blocks that belong to a large transport block (par [0116]); circular buffer size per codeblock is determined using the transport block size for LBRM (par [0118][0126])); determining a bit sequence based on the Ncb and the encoded information bits (Nimbalker et al. teaches that a limitation on the buffer is applied as part of the transmit buffer rate-matching (par [0114]; LBRM is handled by limiting the circular buffer size corresponding to code blocks ; and transmitting, to the terminal, the bit sequence (Nimbalker et al. teaches that gNB transmits the downlink packet (par [0097])), wherein the TBS for the downlink LBRM is identified based on a downlink maximum modulation order (Nimbalker et al. teaches that the transport block size is defined using scheduled modulation order, Qm (par [0105]); the network indicates parameters that are used to derive a reference TBS.sub.LBRM (par [0121]), where the parameter includes Qm; Qm can be a maximum modulation order configured for the UE (par [0122])), and wherein the downlink maximum modulation order corresponds to 8 in case that bandwidth part (BWP) configuration in higher layer signaling indicates that a modulation and coding scheme (MCS) table associated with a physical downlink shared channel (PDSCH) supports 256QAM for at least one BWP of a serving cell (NImbalker et al. teaches that the Qm can be maximum modulation order configured for the UE such as 8 (par [0122]); Qm is 8 if 256 QAM is enabled (par [0122]); the network indicates an active BWP for the UE and a default BWP is indicated via RRC signaling (par [0112]); reference transport block size is based on the maximum configured bandwidth of downlink bandwidth parts configured for reception at the UE (par [0225])).  
	Although teaching that the eNB transmits the downlink packet using LDPC and limitation on the buffer is applied as part of the transmit buffer rate-matching as noted above, Nimbalker et al. does not explicitly teach determining a bit sequence based on the Ncb and the encoded information bits; and transmitting, to the terminal, the bit sequence.  Li et al. teaches such limitations. 
	Li et al. is directed to data encoding, method and device, storage medium, and processor.  More specifically, Li et al. teaches determining a bit sequence based on the Ncb and the encoded information bits (Li et al. teaches that quasi-cyclic LDPC encoding is performed on an information packet bit sequence to obtain an LDPC codeword sequence, and a size of one-dimensional finite-length circuit buffer is determined according to the LDPC codeword sequence (par [0031]; FIG. 1); a redundancy ; and transmitting, to the terminal, the bit sequence (Li et al. teaches that the bit sequence to be transmitted is sent (par [0033]; FIG. 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Nimbalker et al. so that the bit sequence based on the Ncb and the encoded information bits are determined and transmitted, as taught by Li et al.  The modification would have allowed the system to achieve stable transmission after the quasi-cyclic LDPC encoding (see Li et al., par [0011]). 
	Although teaching that the maximum modulation order configured can be 8 as noted above, the references do not explicitly teach and wherein the downlink maximum modulation order corresponds to 8 in case that bandwidth part (BWP) configuration in higher layer signaling indicates that a modulation and coding scheme (MCS) table associated with a physical downlink shared channel (PDSCH) supports 256QAM for at least one BWP of a serving cell.  Nakamura et al. teaches such a limitation. 
	Nakamura et al. is directed to terminal apparatus and base station apparatus.  More specifically, Nakamura et al. teaches a controller of the base station using an MCS table among a first MCS table, a second MCS table, and a third MCS table to determine a modulation order to be used in a PDSCH (par [0013]).  Further, Nakamura et al. teaches that a second MCS table (256 QAM MCS table) includes QPSK, 16QAM, 64QAM, and 256QAM (par [0046][0112]; FIG. 8), and that the MCS table associated with a PDSCH for the BWP is configured through RRC (par [0047][0112]; FIG. 10). 
prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Nimbalker et al. and Li et al. so that the downlink maximum modulation order is identified as either 8 or 6 based on bandwidth part configuration, as taught by Nakamura et al.  The modification would have allowed the system to dynamically select MCS table without changing the specifications of the current NR physical layer (see Nakamura et al., par [0112]). 

Regarding Claim 3, the combined teachings of Nimbalker et al., Li et al., and Nakamura et al. teach The method of claim 1, and further, the references teach wherein the downlink maximum modulation order corresponds to 6, in case that the MCS table associated with the PDSCH does not support 256QAM for any BWP of the serving cell (Li et al. teaches that 64 QAM corresponds to modulation order of 6 (par [0101]); Nakamura et al. teaches that MCS table is associated with 64 QAM for one BWP of a serving cell (FIG. 10), and if PDSCH does not support 256QAM for any BWP, then the maximum would be 64QAM; MCS index is configured using an RRC parameter (par [0046][0047])).  The motivation to combine these references is the same as that of claim 1. 

Regarding Claim 4, the combined teachings of Nimbalker et al., Li et al., and Nakamura et al. teach The method of claim 1, and further, the references teach further comprising: identifying that an uplink LBRM is applied (Nimbalker et al. teaches that the gNB acquire device reception capability information and determines parameters for applying a limited buffer rate-matching for the packet (par [0140]), indicating gNB identifies that uplink transmission applies LBRM); identifying a length of a circular buffer Ncb for receiving information bits from a terminal based on a TBS for the uplink LBRM (Nimbalker et al. teaches that a circular buffer value is determined based on transport block size (par [0126]; LBRM can be handled by limiting the circular buffer size corresponding to code blocks that belong to a large ; receiving, from the terminal, uplink data signal (Nimbalker et al. teaches the UE transmits the LBRM-applied encoded packet (par [0143]), indicating that gNB receives the uplink packet; gNB receives and decodes an LBRM-applied encoded packet (par [0141])); and obtaining information bits associated with the uplink data signal based on the Ncb (Nimbalker et al. teaches gNB decoding the received rate-matched encoded packet (par [0141]); Li et al. teaches decoding (par [0029]); quasi-cyclic LDPC encoding is performed on an information packet bit sequence to obtain an LDPC codeword sequence, and a size of one-dimensional finite-length circuit buffer is determined according to the LDPC codeword sequence (par [0031]; FIG. 1); a redundancy version value is selected from a plurality of predetermined redundancy version values, and a starting position for reading a bit sequence to be transmitted in the one-dimensional finite-length circular buffer is determined according to a length of the information packet bit sequence (par [0034]; FIG. 1); cyclic bit selection is performed on the interleaved codeword sequence and N bits are obtained sequentially from the circular buffer according to the redundancy version (par [0100]; FIG. 2)[Note: decoding will reverse the encoding procedure above to obtain information bits that were encoded]),wherein the TBS for the uplink LBRM is identified based on an uplink maximum modulation order (Nimbalker et al. teaches that the transport block size is defined using scheduled modulation order, Qm (par [0105]); the network indicates parameters that are used to derive a reference TBS.sub.LBRM (par [0121]); Qm can be a maximum modulation order configured for the UE (par [0122])), and wherein the uplink maximum modulation order is identified as either 8 or 6 based on based on BWP configuration in higher layer signaling (NImbalker et al. teaches that the Qm can be maximum modulation order configured for the UE such as 8 (par [0122]); the network indicates an active BWP for the UE and a default BWP is indicated via RRC signaling (par [0112]); reference transport block size is based on the maximum configured bandwidth of downlink bandwidth parts configured for reception at the UE (par [0225]); Nakamura et al. teaches that .  The motivation to combine these references is the same as that of claim 1. 

Regarding Claim 5, the combined teachings of Nimbalker et al., Li et al., and Nakamura et al. teach The method of claim 4, and further, the references teach wherein the uplink maximum modulation order is identified as 8, in case that the higher layer signaling indicates that a MCS table associated with a physical uplink shared channel (PUSCH) or a configured grant transmission supports 256QAM for at least one BWP of a serving cell  (Nimbalker et al. teaches that gNB receive and decode the uplink packet in accordance with LBRM (par [0097]); Qm can be maximum modulation order configured for the UE such as 8 (par [0122]); Qm =8 is 256 QAM (par [0122]); Li et al. teaches that 256 QAM corresponds to modulation order of 8 (par [0101]); Nakamura et al. teaches that MCS table is associated with 256 QAM for one BWP of a serving cell (FIG. 10); MCS index is configured using an RRC parameter (par [0046][0047])).  The motivation to combine these references is the same as that of claim 1. 

Regarding Claim 6, the combined teachings of Nimbalker et al., Li et al., and Nakamura et al. teach The method of claim 5, and further, the references teach wherein the uplink maximum modulation order is identified as 6, in case that the MCS table associated with a physical uplink shared channel (PUSCH) or a configured grant transmission does not support 256QAM for any BWP of a serving cell (Nimbalker et al. teaches that gNB receives and decodes the uplink packet in accordance with LBRM (par [0097]); Li et .  The motivation to combine these references is the same as that of claim 1.   

Regarding Claim 7, Nimbalker et al. teaches A method performed by a terminal in a communication system (Nimbalker et al. teaches a method for reception of a packet from a gNB is performed by the UE (par [0142; FIG. 12)), the method comprising: identifying that a downlink limited buffer rate matching (LBRM) is applied (Nimbalker et al. teaches that UE acquires parameters related to a limited buffer rate-matching applied for the packet (par [0142])); identifying a length of a circular buffer Ncb for receiving information bits from a base station based on a transport block size (TBS) for the downlink LBRM (Nimbalker et al. teaches that UE receives configuration information for limited buffer rate-matching, a reference transport block size that is determined based on a maximum configured bandwidth part for transmission (par [0143]); a Circular buffer value is determined based on transport block size (par [0126]; LBRM can be handled by limiting the circular buffer size corresponding to code blocks that belong to a large transport block (par [0116]); circular buffer size per codeblock is determined using the transport block size for LBRM (par [0118][0126])); receiving, from the base station, downlink data signal (Nimbalker et al. teaches that UE decodes the received-LBRM-applied encoded packet (par [0142])); and obtaining information bits associated with the downlink data signal based on the Ncb (Nimbalker et al. teaches that UE decodes the received-LBRM-applied encoded packet (par [0142])),  wherein the TBS for the downlink LBRM is identified based on a downlink maximum modulation order (Nimbalker et al. teaches that the transport block size is defined using scheduled modulation order, Qm (par [0105]); the network indicates parameters that are used to derive a reference TBS.sub.LBRM (par , and wherein the downlink maximum modulation order is identified as 8 in case that bandwidth part (BWP) configuration in higher layer signaling indicates that a modulation and coding scheme (MCS) table associated with a physical downlink shared channel (PDSCH) supports 256QAM for at least one BWP of a serving cell (NImbalker et al. teaches that the Qm can be maximum modulation order configured for the UE such as 8 (par [0122]); Qm is 8 if 256 QAM is enabled (par [0122]); the network indicates an active BWP for the UE and a default BWP is indicated via RRC signaling (par [0112]); reference transport block size is based on the maximum configured bandwidth of downlink bandwidth parts configured for reception at the UE (par [0225])).  
Although teaching that the eNB transmits the downlink packet using LDPC and limitation on the buffer is applied as part of the transmit buffer rate-matching as noted above, Nimbalker et al. does not explicitly teach and obtaining information bits associated with the downlink data signal based on the Ncb.  Li et al. teaches such a limitation. 
	Li et al. is directed to data encoding, method and device, storage medium, and processor.  More specifically, Li et al. teaches and obtaining information bits associated with the downlink data signal based on the Ncb (Li et al. teaches decoding (par [0029]); quasi-cyclic LDPC encoding is performed on an information packet bit sequence to obtain an LDPC codeword sequence, and a size of one-dimensional finite-length circuit buffer is determined according to the LDPC codeword sequence (par [0031]; FIG. 1); a redundancy version value is selected from a plurality of predetermined redundancy version values, and a starting position for reading a bit sequence to be transmitted in the one-dimensional finite-length circular buffer is determined according to a length of the information packet bit sequence (par [0034]; FIG. 1); cyclic bit selection is performed on the interleaved codeword sequence and N bits are obtained sequentially from the circular buffer according to the redundancy version (par [0100]; FIG. 2)[Note: decoding will reverse the encoding procedure above to obtain information bits that were encoded]).
prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Nimbalker et al. so that information bits associated with the downlink data signal based on the Ncb are obtained, as taught by Li et al.  The modification would have allowed the system to achieve stable transmission after the quasi-cyclic LDPC encoding (see Li et al., par [0011]). 
	Although teaching that the maximum modulation order configured can be 8 as noted above, the references do not explicitly teach and wherein the downlink maximum modulation order is identified as 8 in case that bandwidth part (BWP) configuration in higher layer signaling indicates that a modulation and coding scheme (MCS) table associated with a physical downlink shared channel (PDSCH) supports 256QAM for at least one BWP of a serving cell.  Nakamura et al. teaches such a limitation. 
	Nakamura et al. is directed to terminal apparatus and base station apparatus.  More specifically, Nakamura et al. teaches a controller of the base station using an MCS table among a first MCS table, a second MCS table, and a third MCS table to determine a modulation order to be used in a PDSCH (par [0013]).  Further, Nakamura et al. teaches that a second MCS table (256 QAM MCS table) includes QPSK, 16QAM, 64QAM, and 256QAM (par [0046][0112]; FIG. 8), and that the MCS table associated with a PDSCH for the BWP is configured through RRC (par [0047][0112]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Nimbalker et al. and Li et al. so that the downlink maximum modulation order is identified as either 8 or 6 based on bandwidth part configuration, as taught by Nakamura et al.  The modification would have allowed the system to dynamically select MCS table without changing the specifications of the current NR physical layer (see Nakamura et al., par [0112]). 

Regarding Claims 9 and 11-12, Claims 9 and 11-12 are directed to method claims and they do not teach or further define over the limitations recited in claims 3 and 5-6.   Therefore, claims 9 and 11-12 are also rejected for similar reasons set forth in claims 3 and 5-6.

Regarding Claim 10, the combined teachings of Nimbalker et al., Li et al., and Nakamura et al. teach The method of claim 7, and further, the references teach further comprising: identifying that an uplink LBRM is applied (Nimbalker et al. teaches that UE acquires parameters related to a limited buffer rate-matching applied for the packet (par [0142])); encoding information bits to be transmitted to a base station using a low-density parity-check code (LDPC) (Nimbalker et al. teaches that gNB receives and decodes the uplink packet in accordance with LBRM (par [0097]); LBRM is supported for LDPC in NR (par [0103])); identifying a length of a circular buffer Ncb based on a TBS for the uplink LBRM (Nimbalker et al. teaches that UE receives configuration information for limited buffer rate-matching, a reference transport block size that is determined based on a maximum configured bandwidth part for transmission (par [0143]); a circular buffer value is determined based on transport block size (par [0126]; LBRM can be handled by limiting the circular buffer size corresponding to code blocks that belong to a large transport block (par [0116]); circular buffer size per codeblock is determined using the transport block size for LBRM (par [0118][0126])); determining a bit sequence based on the Ncb and the encoded information bits (Nimbalker et al. teaches that a limitation on the buffer is applied as part of the transmit buffer rate-matching (par [0114]; LBRM is handled by limiting the circular buffer size corresponding to code blocks that belong to a large transport block (par [0116]), indicating that bit sequence for transmission is restricted to circular buffer size); Li et al. teaches that quasi-cyclic LDPC encoding is performed on an information packet bit sequence to obtain an LDPC codeword sequence, and a size of one-dimensional finite-length circuit buffer is determined according to the LDPC codeword sequence (par [0031]; FIG. 1); a redundancy version value is selected from a plurality of predetermined ; and transmitting, to the base station, the bit sequence (Nimbalker et al. teaches that gNB receives and decodes the uplink packet in accordance with LBRM (par [0097]), indicating that such is transmitted by the terminal), wherein the TBS for the uplink LBRM is identified based on an uplink maximum modulation order (Nimbalker et al. teaches that the transport block size is defined using scheduled modulation order, Qm (par [0105]); the network indicates parameters that are used to derive a reference TBS.sub.LBRM (par [0121]); Qm can be a maximum modulation order configured for the UE (par [0122])), and wherein the uplink maximum modulation order is identified as either 8 or 6 based on based on BWP configuration in higher layer signaling (NImbalker et al. teaches that the Qm can be maximum modulation order configured for the UE such as 8 (par [0122]); the network indicates an active BWP for the UE and a default BWP is indicated via RRC signaling (par [0112]); reference transport block size is based on the maximum configured bandwidth of downlink bandwidth parts configured for reception at the UE (par [0225]); Nakamura et al. teaches that the in a case that the PDSCH using the BWP#0 is sued in the immediately preceding DCI, the controller in the base station apparatus configures the field of the BWP indicator in the DCI format so as to use the BWP #2 in a case of performing transmission using the MCS table for the URLLC in the subsequent transmission (par [0122]); MCS table includes modulation order and that the maximum modulation order is either 8 (256QAM) or 6 (64QAM) because URLLC MCS table includes QPSK, 16QAM and 64 QAM (par [0041]; FIGS 8, 10)).   The motivation to combine these references is the same as that of claim 7.   

Regarding Claims 13 and 19, Claims 13 and 19 are directed to apparatus claims and they do not teach or further define over the limitations recited in claims 1 and 7.   Therefore, claims 13 and 19 are also rejected for similar reasons set forth in claims 1 and 7.
	
Regarding Claims 15-18 and 21-24, Claims 15-18 and 21-24 are directed to apparatus claims and they do not teach or further define over the limitations recited in claims 3-6 and 9-12.   Therefore, claims 15-18 and 21-24 are also rejected for similar reasons set forth in claims 3-6 and 9-12.
	
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E SONG whose telephone number is (571)270-3667. The examiner can normally be reached Monday-Friday: 8-4 PM.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA E SONG/Primary Examiner, Art Unit 2414